Citation Nr: 0518184	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-21 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied service connection for an acquired psychiatric 
disorder, claimed as depression.

In a June 2004 Remand the Board requested the RO to refer the 
veteran's claims folder to the same VA psychiatrist who 
examined the veteran in September 2002 for an addendum 
report.  The Remand noted, "If the examiner desires another 
examination, it should be accomplished."  The Board notes 
the RO scheduled the veteran for a VA examination, to which 
the veteran did not report.  An addendum report, as requested 
by the Board, was never completed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In November 2004, the veteran noted that he had recently 
relocated to Florida, and he requested that his 
videoconference hearing be rescheduled at the RO in St. 
Petersburg, Florida.  

Accordingly, this claim is REMANDED for the following 
actions:

The RO should schedule the veteran for 
a videoconference hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



